Citation Nr: 0944709	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his hearing loss was caused by 
noise exposure during military service.  Specifically, the 
Veteran has reported that his duties as a pilot, and then as 
a flight instructor, required that he was constantly around 
aircraft noise.  In this regard, the Veteran's DD-214 
confirms that he was a pilot, and a separation qualification 
record indicates that, as a pilot, the Veteran flew twin-
engine aircraft, including B-52s and AT-11s; instructed 
officers in B-26 intrasition school; instructed officers in 
instruments, formation flying, night flying, and flying 
regulations; and checked aircraft prior to take off.  
Finally, the Veteran has reported that he had no significant 
post-service occupational noise exposure as a salesman and 
real estate agent.  

Service treatment records indicate that the Veteran had 20/20 
bilateral hearing on whispered voice testing at a physical 
examination for flying in March 1944, and 15/15 bilateral 
hearing on whispered voice testing at his separation 
examination in November 1945.   

Post-service, the Veteran first sought VA treatment for 
hearing loss in June 2006, when he underwent cerumen removal.  
Additionally, in November 2006, a VA doctor reported that the 
Veteran had hearing loss, which was probably caused by 
service-related activities.  In this regard, the doctor noted 
that the Veteran had been a flight instructor for Martin B-
26s for approximately 1500 hours, and that during these hours 
in flight, he was exposed to the roar of Pratt Whitney R2800 
engines.   

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  In this case, although the Veteran 
has been diagnosed with "hearing loss" that is likely 
related to service, no audiological test results are of 
record confirming that the Veteran in fact has hearing loss 
in accordance with VA standards.  As such, a VA audiologocial 
examination is necessary for the Board to determine whether 
the Veteran has a hearing disability under VA standards.  See 
38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Additionally, on remand, any recent VA treatment records 
pertaining to the Veteran's hearing loss should be obtained, 
as well as treatment records from Dr. Sneed, Dr. Martin H. 
Jefer, and John A. Biggs (St. Dominic).  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
for hearing loss, including any copies 
of audiometric test results, from the 
Jackson, Mississippi, VA Medical 
Center, dated from November 2006, 
forward.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
hearing loss from Dr. Sneed, Dr. Martin 
H. Jefer, and John A. Biggs (St. 
Dominic).

3.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
examiner should be provided with and 
review the Veteran's claims folder in 
conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any hearing loss had its onset 
during active service or is related to 
any in-service disease, event, or 
injury, including noise exposure.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


